23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Johnney Joseph HARTNEY, Plaintiff Appellant,v.ARMED FORCES RADIO;  Rush Limbaugh Radio & Television;Joseph Cook, Colonel, Defendants Appellees.
No. 94-1226.
United States Court of Appeals, Fourth Circuit
Submitted:  April 21, 1994.Decided:  May 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1651-A)
Johnney Joseph Hartney, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Johnney Joseph Hartney appeals the district court's order dismissing his complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hartney v. Armed Forces Radio, No. CA-93-1651-A (E.D. Va.  Dec. 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED